Stone, J.
The petition of Thomas J. Dean, the contestor, avers that at the general election of Oct. 2,1877, he received for the office of county judge of Grand county twenty-five votes in said county of Grand, exclusive of Precinct Ño. 3, called Troublesome Precinct; and that Charles H. Hook re*152ceived, exclusive of said precinct, thirty-one votes ; that in said Precinct Ho. 3 the petitioner received twenty votes and Hook twelve, giving to the petitioner a majority of two votes in the whole county, and that he was, therefore, legally elected to said office ; that the canvassing board of the county wrongfully rejected, and refused to count the entire vote of said Precinct Ho. 3, and issued a certificate of election to said Hook.
The answer of the contestee sets up fraud and various illegalities and irregillarities in the mode and manner of conducting the election in said Precinct Ho. 3, as justification of the acts of the county canvassers in rejecting the votes of said precinct, but after disposing of such portions of the answer as were held obnoxious to the demurrer thereto, there remained, as the issue to be tried, the question as to the number of legal votes cast in Precinct Ho. 3, for the contestor and contestee respectively, no question as to the election being raised outside of said precinct.
The testimony, taken in the case and brought up to this court, shows that the whole number of votes cast in the county for the office of county judge, was eighty-eight, of which Thomas J. Dean, the contestor, received forty-five, and Charles H. Hook, the contestee, received forty-three.
The votes cast by precincts, as certified to by the respective judges of election, were as follows, to wit:
Precinct Ho. 1, Dean received 20 votes, Hook 20 votes
tt 2 a a 2 “ “ 3 “
a 3> 11 a 20 “ “ 12 “
“ ^ 'it it g ££ ££ 8 “
Total...............Dean..45 Hook.......43
This testimony is undisputed, and hence it is established that Dean received a majority of two votes in the county, for the office in question.
In the testimony before us there is nothing showing fraud in any respect in the election, nor is there any evidence *153showing illegality in conducting the election, or in any vote cast in said Precinct Ho. 3, nor even irregularity which would in any particular vitiate the result of the election as declared by the certified return of the election judges of the precinct in dispute.
All three of the judges of election in said precinct depose that they were present during the whole time that the votes were cast, except that one of the judges stepped out of the room for a few moments at one time, during which one or two votes were polled, that each ballot was duly numbered to correspond with the names of the respective voters, on the tally sheets, that they were regularly déposited in the ballot-box as they were cast, that the ballot-box was a tin box with a hasp, staple and padlock, that the judges were all present at the counting of the votes, that the ballots after counting were locked in the box, which was taken by one of the judges, and the key by another, and that a certified return of the votes was duly made out and delivered to the clerk of the county.
The county clerk himself testifies that he received such returns, and that upon the canvass it showed that there were thirty-two votes cast in said precinct, of which Dean received twenty and Hook twelve, thus corroborating. in every particular the testimony of the judges of the election of that precinct, as to the number cast for the contestants respectively.
These indisputable facts leave no room for discussion or comment, but we cannot forbear remarking that such averments in the answer of the contestee, as that “ the respondent is informed and believes, and so charges the fact to be, that the ballot-box used by the said judges of election of said Precinct Ho. 3, was an insecure wooden box, improvised by said judges for that purpose, and was not provided with any lock or key” ; and that the ballots cast “were not numbered,” display a singularly reckless failure to obtain information offered to this court in a sworn answer, when the sources of correct information as to the facts were so *154accessible, that the obliquity of personal interest or partisan zeal may scarcely excuse their disregard.
Upon the testimony the.finding of the court is: that Thomas J. Dean, the contestor, was duly elected to the office of county judge of Grand county at the general election held in said county, on the 2d day of October, A. D. 1877, and entitled to hold the same for and during the term for which he was so elected ; and the judgment of the court is, that the said Dean have and hold said office accordingly, upon his qualifying therefor according to law; and that he have and recover of Charles H. Hook, the contestee, his costs of the contest in this proceeding.

Judgment for Contestor.